606 So. 2d 767 (1992)
Robert Lee LEWIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 92-2578.
District Court of Appeal of Florida, Fourth District.
October 28, 1992.
*768 Robert Lee Lewis, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Edward Giles, Asst. Atty. Gen., West Palm Beach, for respondent.
PER CURIAM.
The relevant document before us was determined to constitute a petition for writ of habeas corpus seeking permission to file a belated appeal from an order denying this prisoner's rule 3.850 motion. See Ferrell v. Music, 484 So. 2d 595 (Fla. 4th DCA 1985). Because the petition appeared meritorious, this court entered a show cause order to respondent. A response was timely received.
In its response to this court's order to show cause, the state notes that the date petitioner first received the order denying his rule 3.850 motion is uncertain, but states it has no objection to grant of permission to file a belated appeal, as that order fails to state, as the rule requires, that there is a thirty day time limit for filing an appeal.
Absence from the order of a statement that movant may appeal within thirty days is a sufficient basis for granting permission to file a belated appeal. See State ex rel. Shevin v. District Court of Appeal, Third District, 316 So. 2d 50 (Fla. 1975); Everett v. Singletary, 603 So. 2d 117 (Fla. 4th DCA 1992); Ferrell v. Music, 484 So. 2d 595 (Fla. 4th DCA 1985). The state does not object to grant of such permission, based on the same reasoning.
Accordingly, we grant the petition to file a belated appeal within thirty days of the date of this opinion.
GLICKSTEIN, C.J., LETTS, J., and OWEN, WILLIAM C., JR., Senior Judge, concur.